Citation Nr: 1452056	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-10 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The RO issued a rating decision in May 2014 adjudicating what is construed as a petition to reopen the claim of service connection for bilateral hearing loss.  The RO's determination in this rating decision was that "[t]he claim for service connection for bilateral hearing loss remains denied because the evidence submitted is not new and material."  The Veteran has not disagreed with the RO's May 2014 determination.  However, the Board is not divested of its jurisdictional authority to decide the original claim of service connection for bilateral hearing because the Veteran perfected a timely appeal of the May 2010 rating decision denying that issue.  See, e.g., Bonhomme v. Nicholson, 21 Vet. App. 40, 42 (2007).


FINDINGS OF FACT

1.  Current audiometry testing shows a hearing loss disability for VA purposes.

2.  The Veteran had a hearing impairment at service entry, but the hearing impairment is shown as likely as not to have undergone a worsening during service.

3.  The evidence makes it equally likely that the hearing loss impairment has existed on an ongoing basis beginning from service until the present time.  


CONCLUSION OF LAW

The criteria to establish service connection for a bilateral hearing loss disability are met.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he has a current bilateral hearing loss disability resulting from noise exposure during service.  Because the evidence is in relative equipoise in demonstrating such a relationship, the Board agrees.

A.  Applicable Law

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).   Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  

A veteran is presumed to have been sound upon entry into active service, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

If a condition is noted at the time of service entrance, a veteran is not entitled to the presumption of soundness.  Wagner, 370 F.3d at 1096.  Under such circumstances, service connection is warranted if the preexisting disorder was aggravated by a veteran's active service.  A preexisting injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  This presumption of aggravation only requires evidence of an actual worsening of a preexisting condition during service; it does not require direct evidence of nexus, that is, that the worsening was caused by service.  Smith v. Shinseki, 24 Vet. App. 40, 47 -48 (2010).

A veteran has the burden of showing that there was an increase in disability.  See Wagner, 370 F.3d at 1096.  Aggravation of a preexisting injury may not be conceded where the disability underwent no increase in severity during service, on the basis of all the medical evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. §1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).  Similarly, temporary or intermittent flare-ups of the preexisting disorder during service are not sufficient to be considered aggravation unless the underlying disability (as contrasted to symptoms) has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  

If the preexisting disorder underwent an increase in severity during service, clear and unmistakable (obvious or manifest) evidence is required to rebut the presumption of aggravation.  Such evidence includes medical facts and principles, which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  

B.  Discussion

1.  Current Diagnosis

In this case, the record on appeal confirms a present diagnosis of a bilateral hearing loss disability for VA purposes as defined by 38 C.F.R. § 3.385.  

Specifically, a VA examination conducted in October 2013 shows auditory thresholds as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
25
60
95
105
LEFT
15
55
75
70
65

These results reflect auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz at 40 decibels or greater.  Additionally, speech recognition scores using the Maryland CNC Test were 90 percent in the right ear and 92 percent in the left ear, each of which is less than 94 percent.  Accordingly, a hearing loss for VA purposes is established.  See 38 C.F.R. § 3.385.  In light of this evidentiary record, the first requirement to establish service connection, evidence of a current disability, has been met as to each claim.  See Davidson 581 F.3d at 1316.

2.  In-Service Injury

Next, the evidence of record establishes that the Veteran had a preexisting hearing loss that was worsened during service.  

He underwent a physical examination in January 1966, which was contemporaneous with his entrance into service in August 1966.   At that enlistment examination, an audiogram was conducted.  It not subject to reasonable dispute that prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA), and that since November 1, 1967, standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  See Smith v. Derwinski, 1 Vet. App. 235, 238 (1991); see also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (the CAVC "may take judicial notice of facts of universal notoriety that are not subject to reasonable dispute.").  

Accordingly, in order to facilitate data comparison, the ASA standards must be converted to ISO-ANSI standards; the Board will report the assumed ASA standards followed by the converted ISO-ANSI standards in parentheses:


HERTZ

500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
-5 (5)
--
50 (55)
LEFT
10 (25)
0 (10)
5 (15)
15 (25)
40 (45)

A diagnosis of "[h]igh tone hearing loss" was made with "[b]ilateral thickened tympanic membranes with no scarring or evidence of past or present perforation."

These audiogram results establish that a hearing loss impairment was present in both ears at the time of the Veteran's service entrance.  Accordingly, he cannot be presumed sound.  See 38 U.S.C.A. § 1111.  

Accordingly, the question is whether this preexisting hearing loss was aggravated by his service.  See 38 U.S.C.A. § 1153.  

On this question, the STRs contain the results of two further audiograms.  

First, an audiogram was next conducted next in September 1967.  The audiogram report does not specify whether the results were reported in ASA or ISO-ANSI standards.  However, it was conducted one month prior to when the conversion from ASA to ISO-ANSI was made.  Accordingly, the Board will give the ISO-ANSI results in parentheses:  


HERTZ

500
1000
2000
3000
4000
RIGHT
5 (20)
10 (20)
-5 (5)
60 (70)
55 (60)
LEFT
10 (25)
5 (15)
-10 (0)
35 (45)
55 (60)

Based on these audiogram results, a diagnosis of "[h]igh frequency hearing loss, bilateral," was again made.  

The other audiogram of record in the STRs was conducted in February 1969, approximately six months before his separation in August 1969.  These results are marked as the "ISO 1964 RUDMOSE" standard.  Accordingly, a conversion from the ASA to the ISO-ANSI standards is not necessary.  The results were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
0
45
30
LEFT
5
0
0
15
45

No diagnosis is noted.  

More recently, two VA examiners addressed whether these in-service audiogram results represent an aggravation of the preexisting hearing loss.  

First, in April 2010, a VA examiner concluded that "it is less likely as not that hearing loss was aggravated permanently during military service."  The Board cannot rely on this opinion, however, because the VA examiner did not appear to take into account the change in testing standards (from ASA to ISO-ANSI) that occurred during the Veteran's service.  

The second VA examiner, in October 2013, gave conflicting opinions.  The examiner initially stated that "[t]here was no indication of a worsening of hearing loss during the period of the [V]eteran's service," but then answered "Yes" where asked if "the pre-existing hearing loss aggravated beyond normal progression in military service[.]"  

In light of this conflict, the Board will resolve reasonable doubt in the Veteran's favor and find that a worsening during service is shown to be at least equally likely.  See 38 U.S.C.A. § 1153.  Accordingly, the second element of a service connection claim, an in-service aggravation, is established.  See Davidson 581 F.3d at 1316.

(c) Nexus

It is not materially in dispute that the Veteran's hearing loss has been present since service.  38 C.F.R. § 3.303(a).  Accordingly, the Board will find that the evidentiary record is in equipoise on the nexus question, which establishes the final element of the service connection claim.  See Davidson 581 F.3d at 1316.

For these reasons, after resolving all reasonable doubt in the Veteran's favor, the evidentiary record is in relative equipoise as to all material elements of the claim. Therefore, service connection is warranted for the bilateral hearing loss disability, and the claim must be granted.  As this outcome represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


